Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14/472943, filed 08/29/2014.

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-10 and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sicola et al. [US 20040044865 A1, August 29, 2003]. 

a method comprising:
transmitting a request [e.g. echo], for availability to perform a coordinate action for a consistency group [e.g. consistency across the units], to first node storing a first object of the consistency group and a second node storing a second object of the consistency group ([0014] the host maintains consistency across the units.
[0061] Fig. 6A, controller A1 may also periodically send a Fibre Channel `echo` extended link service command to controller B1 via link 1. The link echo is sent every 10 seconds; … controller A1 sets a second ` heartbeat` timer or counter, which can simply be a counter which counts-down using a clock to keep track of the time elapsed since the sending of the link echo. At step 610, in the normal course of operation, controller A1 receives an `ACK` from controller B1, indicating that link 1 is operational); and
in response to receiving replies to the request that the first node and the second node are capable [e.g. If link 1 and controller B1 are operational] of performing the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action [e.g. sends an acknowledgement (`ACK`) back to controller A1 via link 1, indicating successful completion of the command] ([0014] the host is not signaled completion of a command until the controller has updated all pertinent volumes. The data replication function is performed by the controller.
Queuing [e.g. Pending Queue], prior to executing the coordinate action, received I/O commands pending for execution upon the consistency group ([0108] Fig. 14, the remote controller feeds all the commands in the waiting queue as if they were new commands to start execution of any waiting commands that pass the new look-ahead fence criteria) and acknowledgement responses pending for transmission to clients for already executed I/O commands ([0106] Fig. 14, an InProgress Queue is checked to determine if any writes are in progress. If there are writes presently in progress,.. the write command is put into the InProgress Queue, and the command is sent to remote controller B1, a partner array controllers involved in data replication operations. These links are managed by each partner array controller as if being `clustered` with a reliable data link between them.
[0060] FIG. 6A,  the operation of two of the array controller ` heartbeat` timers… during the course of normal system operation, host computer 101 sends requests to write data to array 203 via controller A1 (201). In response to a write request, array controller A1 sends a write command and the host write data to target array controller B1 via fabric 103A (referred to as `link 1" in FIG. 6), so that the data is backed up on array 213. At step 605, controller A1 starts a command (` heartbeat`) timer which keeps track of the time between issuance of the write command and a response from the target controller B1. If link 1 and controller B1 are operational, then controller B1 writes the data to array 213 and, at step 610, sends an acknowledgement (`ACK`) back to controller A1 via link 1, indicating successful completion of the command); and 
instructing the first node and the second node to execute the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action ([0109] Fig. 14, after the write command completes on the primary controller (controller A1), the primary controller notices that the link is marked as down; the controller then puts the write command (and 

With respect to dependent claim 2, Sicola further teaches dequeuing and failing the received I/O commands and transmitting error messages for the received I/O commands to indicate that the received I/O commands were failed ([0019] system ability to function over two links with data replication traffic. If failure of a link occurs, as detected by the `initiator` array controller, that array controller will automatically ` failover`, or move the base of data replication operations to its partner controller. At this time, all transfers in flight are discarded, and therefore discarded to the host. The host simply sees a controller failover at the host OS (operating system) level, causing the OS to retry the operations to the partner controller. The array controller partner continues all `initiator` operations from that point forward. The array controller whose link failed will continuously watch that status of its link to the same controller on the other `far` side of the link. That status changes to a `good` link when the array controllers have established reliable communications between each other…).

migrating the first object from the first node to a third node based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action ([0087-0088] `Link failover` is recovery at the initiator site when one of the two links has failed. Examples of a link failover situation include a target controller rebooting, a switch failure, or an inter-site link failure. In a first situation, if the initiator controller has two consecutive failed heartbeats and its dual partner has two consecutive successful `heartbeats`, then a link failover is performed. It may also performed in a second situation wherein a remote write has failed due to a link error and its dual partner last had two successful heartbeats (a failed write is held for two successive heartbeats), see Fig. 9, a diagram showing an example of a link failover operation).

With respect to dependent claim 6, Sicola further teaches creating a new object to replace the first object based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action ([0062] due to a failure of link 1 or controller B1, at least one of two situations has occurred--(1) controller A1's command timer has timed out, or (2) controller A1's link timer has timed out. In either event, a link failover operation is initiated. At step 620, controller A1 transfers control to controller A2, causing A2 to assume control of backup activities. Next, at step 625, controller A2 proceeds to back up data on storage array 213 by communicating with controller B2 via link 2 (fabric 103B). Since controller B2 shares storage array 213 with controller B1, at step 630, B2 now has access to the volume 

With respect to dependent claim 8, Sicola further teaches wherein a triggering event for performing the coordinate action comprises a replication failure for replicating data from the first object to the second object ([0011] the present system is unique in that each array controller is capable of performing all of the data replication functions including the handling of failover functions. Also please see [0038]).

Regarding claims 9, 10 and 13-17; the instant claims recite substantially same limitations as the above rejected claims 1, 2, 5, 6 & 8 and are therefore rejected under the same prior art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Sicola in view of Gordon [US 20110138475 A1, July 30, 2008] 

With respect to dependent claim 3, Sicola does not specifically teach transmitting error messages instead of the acknowledgment responses to indicate that modifications to the consistency group by the already executed I/O commands will be undone to preserve a write order dependency of I/O commands modifying the consistency group.
Gordon teaches transmitting error messages instead of the acknowledgment responses to indicate that modifications to the consistency group by the already executed I/O commands will be undone to preserve a write order dependency of I/O commands modifying the consistency group ([0103] if a determination is made in step 1008 that a synchronization acknowledgement has not been received, a determination may be made in step 1012 regarding whether an error with a remote node exists. If a determination is made that an error does not exist, process 1000 may return to step 1008. Otherwise, if a determination is made that an error does exist, a rollback update and/or error message may be transmitted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Sicola with transmitting error messages instead of the acknowledgment responses for undone commands of Gordon. Such a modification would provide trusted system functionalities in a cluster based system.

 undoing the modifications to the consistency group by the already executed I/O commands to place the consistency group in a state before the already executed I/O commands were executed ([0103] if a determination is made that an error does exist, a rollback update and/or error message may be transmitted).

With respect to dependent claim 7, Sicola does not teach evaluating the replies to determine whether a field within the replies is set to a value matching a predetermined value indicating that the nodes can perform the coordinate action.
Gordon teaches evaluating the replies to determine whether a field within the replies is set to a value matching a predetermined value indicating that the nodes can perform the coordinate action ([0104] FIG. 11, a process 1100 for cluster unsealing data D. The process may begin in step 1102, where an application on a node of the cluster requests cluster unsealing of data D with key K. In step 1104, the local HAT agent (`L-HAT agent` or `agent`) on the node receives the request. In step 1106, the agent obtains the cluster PCR value (or values) to which the data D was presumably sealed. In step 1108, the agent sends a cluster unseal request to each of N nodes in the cluster. The request may contain or identify a blob containing the data D and the cluster PCR value(s) to which D was sealed (e.g., the PCR value(s) could be the complete set of PCR values at the time of sealing and a required subset (possibly the full set) of PCR values that needs to be matched at the time of unsealing)…). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Sicola with evaluating 
	
Regarding claims 11, 12 and 18-20; the instant claims recite substantially same limitations as the above rejected claims 3-4 and are therefore rejected under the same prior art teachings.

Response to Amendment
In response to the 10/07/2020 office action claims 1-7, 9-15 and 17-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 01/07/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153